                                            Case 2:20-mj-00416-BAT Document 3 Filed 07/23/20 Page 1 of 8



AO 9.1(" (OR'I R) Warralll hI' Telephone or Olha Rc(iahlc Eleclronic Means
                                                                                                                                 o   Original                         o Duplicate                   Original



                                                                   UNITED STATES DISTRICT COURT
                                                                                                                                                                      EltTlFIEIHRI           E COl"
                                                                                                                   for the                                    .111 f.sl: 1111.1.1.1\1 \1. I1C("OOI
                                                                                                                                                                    C1t'rk. l.S, lli"'Iril'1 CUlIrt
                                                                                           Western District of Wash ington                                       "l'~fl'rll l)i~lricl   or \\   :1'hin~.ulI
                                                                                                                                                                         f     . .1...k,
                                                                                                                                                               B) ..stn1,lJ; rVl\.tIUl
                                                                                                                                                                                                  l)l'pUI~ Ch:rh
                               In the Matter of the Search of
                        (Ilriepr     describe      liJe properly     10 he searclted
                         ur idl!lIfiji'     lite persoll   I>y /lolI/e (/1/(/ (uldrl!,u)                                     Case     o.   MJ20-416
                   [SUBJECT                PREMISES] at 320 SE 10th St.
                                          North Bend, WA 98045



                             WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
To:               Any authorized                  law enforcement              of1icer

                  An application                by a federal law enforcement                      officer or an attorney for the government                       requests the search and seizure
of the following                   person or property located in the                                            Western                District of                                  Washington                        _
lidellf(fy       lite peJ~WII or de cribl!           lite propen_l" 10 bl! scarclted       all</ gil'e     ilS /oculion):



   The residence at SUBJECT PREMISES                                             as further described                in Attachment    A, which is attached hereto and incorporated                                        herein
   by this reference.




         I find that the affidavit(s). or any recorded testimony. establish probable cause to search and seize the person or property
described above. and that such search wi II reveal (idellli/.i· Ihe persoll or describe the proper~r 10 be sei::ed):

   See Attachment                         B, which is attached hereto and incorporated                                 herein by this reference.




                  YO          ARE COMMANDED                              to execute this wan'ant on or before                                   July 27,2020                                (nollO      exceed     14 days)
             ~    in the daytime 6:00 a.m. to 10:00 p.m.                                     0 at        any time in the day or nig.ht because good cause has been establ ished.

        Unless delayed notice is authorized below. you Illust give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken. or leave the copy and receipt at the place where the
propel1y was taken.
         The officer executing this warrant, or an otlicer present during the execution of the warrant, l11ust prepare an inventory
as required by law and promptly return this warrant and inventory to              any U.S. Magistrate Judge in this district
                                                                                                                                                 (Ullited    SllIIl!S Magistrate            JII{~lJe)


     o Pursuant to 18 U.s.c. § 31 03a(b), I tind that immediate notitication may have an adverse result listed in 18 U.S.c.
§ 2705 (except for delay oftrial). and authorize the otlicer executing this warrant to delay notice to the person who, or whose
propelty.           wi II be searched or seized                       (c/reck Ihe appropriate            box)

             o    for                 days      1110110    exceed 30)          0 until, the facts justi tying, the later speci fie dah:: of


Date and time issued:                             July 13, 2020 at 1:00 pm
                                                                                                                                                              JII<~l!.e·s sigllalllre


City and state:                                 Seattle, Washington                                                           Brian A. Tsuchida,        United States Chief Magistrate                               Judge
                                                                                                                                                            Prinled    I/(I/lle allli     tille

USAO #2020R00338
                            Case 2:20-mj-00416-BAT Document 3 Filed 07/23/20 Page 2 of 8



AO 93C (08118) Warrant by Tckphol1c or Other Reliable Electronic Means (r;lg~2)

                                                                             Return

Case No.:                                Date and time warrant executed:                     Copy of warrant and inventory lett with:

    "" ~"Lz,        '"1 \   <.:.             .,     , \ ~ "'U:>         0"        ({""A"'"      -S-A .so...)          ~ 2.•.\'"i""\
Inventory made in the presence of:
                                                                                     O/L\?rLL\'
Inventory of the property taken and name(s) of any person(s) seized:




                                                                         Certification


         I declare under penalty of pel:iury that this inventory is correct and was returned along with the original warrant to the
designated judge.




Date:
                                                                                                    EWCII/illg oflicer's    siglw/llre


                                                                                     SA         /{,=-v~                    (:'-L(.(:-'J          F~-L
                                                                                                       Prillled   IIOllle olld lille      -r--



USAO #2020R00338
       Case 2:20-mj-00416-BAT Document 3 Filed 07/23/20 Page 3 of 8




                                    ATTACHMENT          A

                                 (SUBJECT PREMISES)
       The physical address of the SUBJECT PREMISES is 320 SE 10th St., North
Bend, WA 98045, and is more fully described as a property containing a two-story,
single-family home with an attached two-car garage and brown/gray color siding with
white trim. There are stairs leading up to the front door of the residence.




       The search is to include all rooms, persons, garages, vehicles, or outbuildings
located on the SUBJECT PREMISES, as well as any digital device(s) or other electronic
storage media found therein or thereon.




Attachment A - I
USAO #2020R00338
          Case 2:20-mj-00416-BAT Document 3 Filed 07/23/20 Page 4 of 8




                                       ATTACHMENT B
                                (PROPERTY TO BE SEIZED)
         Evidence, fruits, and instrumentalities of violations 18 U.S.c. §§ 22S2(a)(2)
(Receipt or Distribution of Child Pornography) and 18 U.S.c. § 22S2(a)(4)(B)
(Possession of Child Pornography), as follows:
             a. Items, records, or information I relating to visual depictions of minors
                engaged in sexually explicit conduct;

             b. Items, records, or information relating to the receipt, distribution, or
                transportation of visual depictions of minors engaged in sexually explicit
                conduct;

             c. Items, records, or information concerning communications about the
                receipt, distribution, or transportation of visual depictions of minors
                engaged in sexually explicit conduct;


             d. Items, records, or information concerning communications about the sexual
                abuse or exploitation of minors;


             e. Items, records, or information related to communications with or about
                minors;

             f.    Items, records, or information concerning the identities and contact
                  information (including mailing addresses) of any individuals involved in
                  the receipt, distribution, or transportation of visual depictions of minors
                  engaged in sexually explicit conduct, saved in any form;


             g. Items, records, or information concerning occupancy, residency or
                ownership of the SUBJECT PREMISES, including without limitation,
                utility and telephone bills, mail envelopes, addressed correspondence,



1   As used above, the terms "records" and "information"   includes all forms of creation or storage,
including any form of computer or electronic storage (such as hard disks or other media that can
store data); any handmade form (such as writing); any mechanical form (such as printing or
typing); and any photographic form (such as microfilm, microfiche, prints, slides, negatives,
videotapes, motion pictures, or photocopies).

Attachment 8 - I
USAO #2020R00338
       Case 2:20-mj-00416-BAT Document 3 Filed 07/23/20 Page 5 of 8




                purchase or lease agreements, diaries, statements, identification documents,
                address books, telephone directories, and keys;

           h. Items, records, or information concerning the ownership or use of computer
              equipment found in the SUBJECT PREMISES or on the SUBJECT
              PERSON, including, but not limited to, sales receipts, bills for internet
              access, handwritten notes, and computer manuals;

           1.   Any digital devices or other electronic storage media2andlor their
                components including:

                    i. any digital device or other electronic storage media capable of being
                       used to commit, further, or store evidence, fruits, or instrumentalities
                       of the offenses listed above;

                   II.   any magnetic, electronic or optical storage device capable of storing
                         data, including thumb drives, SD cards, or external hard drives;

                  Ill.   any physical keys, encryption devices, dongles and similar physical
                         items that are necessary to gain access to the computer equipment,
                         storage devices or data; and

                   iv. any passwords, password files, test keys, encryption codes or other
                       information necessary to access the computer equipment, storage
                       devices or data.

           J.   For any digital device or other electronic storage media whose seizure is
                otherwise authorized by this warrant, and any digital device or other
                electronic storage media that contains or in which is stored records or
                information that is otherwise called for by this warrant:

                    i. evidence of who used, owned, or controlled the digital device or
                       other electronic storage media at the time the things described in this
                       warrant were created, edited, or deleted, such as logs, registry
                       entries, configuration files, saved usernames and passwords,



2 The term "digital devices" includes all types of electronic, magnetic, optical, electrochemical, or
other high speed data processing devices performing logical, arithmetic, or storage functions,
including desktop computers, notebook computers, mobile phones, tablets, server computers,
and network hardware. The term "electronic storage media" includes any physical object upon
which computer data can be recorded. Examples include hard disks, RAM, floppy disks, flash
memory, CD-ROMs, and other magnetic or optical media.

Attachment 8 - 2
USAO #2020R00338
       Case 2:20-mj-00416-BAT Document 3 Filed 07/23/20 Page 6 of 8




                         documents, browsing history, user profiles, email, email contacts,
                         "chat," instant messaging logs, photographs, and correspondence;

                   ii. evidence of software that would allow others to control the digital
                       device or other electronic storage media, such as viruses, Trojan
                       horses, and other forms of malicious software, as well as evidence of
                       the presence or absence of security software designed to detect
                       malicious software;

                111.     evidence of the lack of such malicious software;

                iv. evidence of the attachment to the digital device of other storage
                    devices or similar containers for electronic evidence;

                   v. evidence of counter-forensic programs (and associated data) that are
                      designed to eliminate data from the digital device or other electronic
                      storage media;

                VI.      evidence of the times the digital device or other electronic storage
                         media was used;

               vii. passwords, encryption keys, and other access devices that may be
                    necessary to access the digital device or other electronic storage
                    media;

               viii. documentation and manuals that may be necessary to access the
                     digital device or other electronic storage media or to conduct a
                     forensic examination of the digital device or other electronic storage
                     media;

                   IX.   records of or information about the Internet Protocol used by the
                         digital device or other electronic storage media;

                   x. records of internet activity, including firewall logs, caches, browser
                      history and cookies, "bookmarked" or "favorite" web pages, search
                      terms that the user entered into any internet search engine, and
                      records of user-typed web addresses.

                   xi. contextual information necessary to understand the evidence
                       described in this attachment.

       This warrant authorizes a review of electronic storage media and electronically
stored information seized or copied pursuant to this warrant in order to locate evidence,

Attachment B-3
USAO #2020R00338
       Case 2:20-mj-00416-BAT Document 3 Filed 07/23/20 Page 7 of 8




fruits, and instrumentalities described in this warrant. The review of this electronic data
may be conducted by any government personnel assisting in the investigation, who may
include, in addition to law enforcement officers and agents, attorneys for the government,
attorney support staff, and technical experts. Pursuant to this warrant, the FBI may
deliver a complete copy of the seized or copied electronic data to the custody and control
of attorneys for the government and their support staff for their independent review.

THE SEIZURE OF DIGITAL DEVICES OR OTHER ELECTRONIC STORAGE
MEDIA AND/OR THEIR COMPONENTS AS SET FORTH HEREIN IS
SPECIFICALLY AUTHORIZED BY THIS SEARCH WARRANT, NOT ONLY TO
THE EXTENT THAT SUCH DIGITAL DEVICES OR OTHER ELECTRONIC
STORAGE MEDIA CONSTITUTE INSTRUMENTALITIES OF THE CRIMINAL
ACTIVITY DESCRIBED ABOVE, BUT ALSO FOR THE PURPOSE OF THE
CONDUCTING OFF-SITE EXAMINATIONS OF THEIR CONTENTS FOR
EVIDENCE, INSTRUMENTALITIES, OR FRUITS OF THE AFOREMENTIONED
CRIMES.




Attachment 8 - 4
USAO #2020R00338
               Case 2:20-mj-00416-BAT Document 3 Filed 07/23/20 Page 8 of 8
FD-597 (Rev. 4-13-2015)                                                                              Page _....___ of   _



                              UNITED STATES DEPARTMENT OF JUSTICE
                                 FEDERAL BUREAU OF INVESTIGATION
                           Receipt for Property ReceivedlReturned/ Released/Seized

           Case ID: 305I-SE-3257906
                          lJvtiA                 ~
                 ~#\~                   i,)~
         On (date) Mdhday, J¢e                   15,20                 item(s) list¢ below were:
                                                                               ~Collected/Seized
                                                                               o Received From
                                                                               o Returnd To
                                                                                o  Released To

(Name)

(Address)             320 SE 10th Street, North Bend, WA



Description ofItem(s):

                      3 microsd cards (128GB, 32GB, and 16GB) and 1 thumb drive

2                     Galaxy tablet with case IMEI: 357831091070075
3                     Samsung Solid State Drive 1TB SN: S599NJOMC34823J
4                     Netgear Nighthawk X6S SN: 4UC2777270114          with power cord
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25               I)
Received    BY:--~~t~1         O.,.<...+~........,..~~~ge~ur~""'-·--



Printed NamelTitle:     Kef/), O\l{;\\'1 J c:~"tU t4p:t                Printed NamemUe:   <..   kcf\'\__
